Citation Nr: 0400742	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation for regular aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active duty from October 1994 to August 1996.  
He also had service from June to December 1993, however, 
service medical records suggest that that earlier service was 
in a reserve component.  If so, service in 1993 may have been 
active duty for training rather than active duty.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).

On appeal the veteran has raised a claim to reopen the issue 
of entitlement to service connection for a back disorder.  
This issue, however, is not currently developed or certified 
for appellate review.  Hence, it is referred to the RO for 
appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.
 

REMAND

As of March 2002, the RO had issued decisions dated in August 
1997, February 2000, January 2001, and July 2001, as a result 
of which the veteran had been granted service connection, and 
assigned evaluations, as follows:  left (minor) shoulder 
bursitis (30 percent), degenerative joint disease of the 
right knee (10 percent), degenerative joint disease of the 
left knee (10 percent), degenerative joint disease of the 
right foot (10 percent), degenerative joint disease of the 
left foot (10 percent), shin splints of the right leg (10 
percent), and shin splints of the left leg (10 percent).  The 
combined evaluation is 70 percent.  A total disability 
evaluation based on individual unemployability was granted 
effective from June 3, 2000.

Under the provisions of 38 U.S.C.A. § 1114(r) (West 2002) and 
38 C.F.R. § 3.350(h) (2003), a veteran who meets the 
disability and maximum rating criteria of 38 U.S.C.A. 
§§ 1114(o) or (p), and who needs regular aid and attendance 
as described in 38 C.F.R. § 3.352, is entitled to special 
monthly compensation in addition to that to which he is 
entitled based on his service-connected disabilities alone.  
Under the present state of the record, the veteran does not 
meet the disability and maximum rating criteria of 
38 U.S.C.A. §§ 1114(o) or (p), but he was afforded VA 
examinations in October 2001 and in March 2002.  Reports of 
those examinations suggest that he needs regular aid and 
attendance.  It is clear, however, that examiners did not 
address the nature and extent of the veteran's service 
connected disabilities alone.  Had they done so the evidence 
adduced might warrant greater evaluations for same.  
Accordingly, a more detailed VA examination evaluating the 
objective pathology related to the service connected 
disorders is needed.

In spite of the fact that service connection has been granted 
only for the disabilities set out above, VA treatment records 
show that the veteran is also disabled by such nonservice 
connected disorders as obesity, sleep apnea, narcolepsy, and 
hand pain.  In addition, there is a dearth of medical 
evidence of pathology, and it is not entirely clear that the 
veteran's complaints of pain are consistent with objective 
findings.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Hence, before a decision is made on the special 
monthly compensation claim evidence should be secured to 
ascertain whether the service connected disorders alone 
OBJECTIVELY require aid and attendance.  

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
his responsibilities with regard to obtaining evidence.  It 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  This remand will enable VA to ensure that the 
veteran has been properly notified pursuant to VCAA.

Accordingly, this case is remanded to the RO for the 
following:



1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to regular aid and 
attendance is medical evidence that 
he meets the disability criteria of 
38 U.S.C.A. §§ 1114(o) or (p) so as 
to warrant the maximum rating 
criteria of those sections, and 
medical evidence that he needs 
regular aid and attendance.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he has one year to submit 
the evidence needed to substantiate 
his claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for his 
musculoskeletal disorders since June 
2002,  and the RO must attempt to obtain 
examination and treatment records from 
health care providers the veteran 
identifies.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all disability of the left 
shoulder and lower extremities.

a.  The examiner must review the 
claim file, including this remand, 
and indicate in the report that such 
a review was conducted.

b.  Before the examination, the 
examiner must order and review 
radiologic studies of the veteran's 
left shoulder, as well as radiologic 
studies, to include a bone scan, of 
the lower extremities.  The examiner 
must compare those studies with 
earlier radiologic studies, explain 
the findings, and include a 
discussion of the difference between 
"spurring," seen in earlier 
radiologic studies, and arthritis.

c.  The examiner must conduct 
complete range of motion studies and 
all other tests indicated.  The 
examiner must correlate the findings 
of the radiologic studies with 
findings on examination.  All 
objective evidence of pathology must 
be set forth in the examination 
report.  Functional limitations of 
the left shoulder and lower 
extremities must be fully described.  
If the examiner finds that the 
veteran is exaggerating or 
malingering that finding should be 
noted.

d.  The examiner must determine 
whether there is clinical evidence 
of additional limitation of motion 
of the left shoulder, knees, and 
feet due to pain, weakened movement, 
excess fatigability, or 
incoordination and, if so, the 
degree of same.  The foregoing 
factors of additional disability are 
based on use of the left shoulder, 
knees and feet, so it will be 
necessary for the veteran to perform 
repetitive motions or exercises to 
enable the examiner to objectively 
assess them clinically.  The 
examiner should determine whether 
there is objective clinical evidence 
of additional limitation of motion 
due to flare-ups of the disorder 
and, if so, the degree of same.

e.  Thereafter, the examiner must 
opine whether the veteran requires 
the daily health care services of a 
skilled provider without which he 
would require nursing home or 
institutional care due solely to his 
service-connected shoulder, knee, 
shin and foot disabilities.  The 
factors upon which any medical 
opinion is based must be set forth 
in the report.  Nonservice connected 
disorders such as narcolepsy, 
obesity, sleep apnea may not be 
considered.

f.  The objective factors upon which 
the medical opinion is based must be 
set forth in the report.

4.  Upon completion of the foregoing 
development the RO must review all the 
evidence of record and, if the benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).



The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


